DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 12/07/2019.

Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nash et al. (US 8,572,013 published 10/29/2013, hereafter “Nash”).

Regarding claim 1, Nash discloses a system (Fig. 1, col 1 lines 43-55) comprising: 
an interface configured to communicate with a network (col 1 lines 57-67); and 
a processor coupled to the interface (col 2 lines 1-19), the processor to: 
determine a reliability value of one or more classifications associated with a product is below a threshold value (Fig. 2 203, 206, 209, col 7 lines 18-54: confidence score for determination of classification of product falls below threshold); 
provide an alert including product data to a first computing device associated with a human operator (Fig. 2 215, col 7 lines 51-59: submit the classification for review by an operator, col 8 lines 7-16: send a network page having at least item classification data, col 4 lines 9-24: client device), the product data including one or more of product information, the reliability value, and the one or more classifications (Fig. 3 303, col 8 lines 7-16: send a network page having at least item classification data), the alert including one or more controls accessible by the human operator to edit the product data (col 8 lines 13-17: network page is generated enabling editing/review of the classification, broadly “controls accessible”);
receive the edited product data from the first computing device (Fig. 3 306, 309, 312, col 8 lines 17-19: obtain result of the manual review); 
store the edited product data in a data store (Fig. 3 312, 315, col 8 lines 19-52: store the edited result based on updated information); and 
provide data related to the edited product data to a second computing device that is associated with a requester (Fig. 1 109, col 4 lines 43-58: updated data are offered for sale for other users).  

Regarding claim 2, Nash discloses the system of claim 1, wherein the one or more classifications may include one or more of a hazard classification, a transportation classification, or a business logic classification (col 1 lines 7-14, col 3 lines 1-2: classification options).  

Regarding claim 3, Nash discloses system of claim 1, wherein, before determining the reliability value, the processor is configured to: 
receive product information related to the product from the second computing device (col 2 lines 51-67: data in the data store includes, ex. customer data); and 
automatically determine the one or more classifications and the reliability value for each of the one or more classifications (col 3 lines 18-23).  

Regarding claim 4, Nash discloses the system of claim 3, wherein the processor automatically determines the one or more classifications using one or more deterministic calculations including at least one of a Boolean expression (col 3 lines 39-44: white and black lists) and a chemical reaction calculation (col 3 lines 65-67, col 4 lines 1-3: chemical reactions).  

Regarding claim 5, Nash discloses the system of claim 3, wherein the processor is configured to: 
parse the product information into one or more temporary tables (col 5 lines 4-34: token data parsed to generate data dictionary); 
determine the product information is insufficient to perform automatic classification operations (col 5 lines 56-65: determine confidence score, col 6 lines 1-3: confidence score indicates information is insufficient); and 
send an alert to a third computing device associated with a second human operator (col 3 lines 33-35, col 7 lines 55-57: review performed by plural auditors), the alert including at least a portion of the product information and including one or more controls accessible by the second human operator to provide further information about the product (col 8 lines 13-17: network page is generated enabling editing/review of the classification, broadly “controls accessible”).  

Regarding claim 6, Nash discloses the system of claim 3, wherein the processor is configured to: 
parse the product information into one or more temporary tables (col 5 lines 4-34); 
automatically search one or more data sources based on the product information to determine further information about the product (col 6 lines 29-31) and 
parse the further information into the one or more temporary tables (col 6 lines 36-49).  

Regarding claim 7, Nash discloses the system of claim 1, wherein: 
the processor receives information about the product from the second computing device (Fig. 1 109, col 4 lines 43-58: updated data are offered for sale for other users browsing the product data via network page 172); and 
in response to the received information, the processor sends data related to the one or more classifications to the second computing device (Fig. 1 109, col 4 lines 43-58: updated data are offered for sale for other users).

Regarding claim 8, claim 8 recites limitations similar to claim 1 and is similarly rejected. Further Nash discloses receiving product information related to a product (col 7 lines 26-28); including one or more controls accessible by the human operator to edit or confirm a selected one of the one or more classifications data (col 8 lines 13-17: network page is generated enabling editing/review of the classification, broadly “controls accessible”); and providing data to a second computing device based on the one or more classifications (Fig. 1 109, col 4 lines 43-58: updated data are offered for sale for other users).

Regarding claim 9, claim 9 recites limitation similar to claim 2 and is similarly rejected.

Regarding claim 10, Nash discloses the system of claim 8, wherein the processor is configured to automatically determining the one or more classifications and reliability values by: 
apply one or more Boolean expressions to chemical composition data associated with the product to determine one or more first classifications corresponding to the product (col 3 lines 63-67, col 4 lines 1-9, col 5 lines 16-34, col 7 lines 1-7); and 
apply one or more business logic expressions to the chemical composition data associated with the product to determine one or more second classifications corresponding to the product (col 3 lines 63-67, col 4 lines 1-9, col 5 lines 16-34, col 7 lines 1-7).  

Regarding claim 11, claim 11 recites limitations similar to claim 5 and is similarly rejected.  Further, Nash discloses wherein the second human operator is a mechanical turk (col 8 lines 9-16). 
  
Regarding claim 12, claim 12 recites limitations similar to claim 6 and is similarly rejected.  

Regarding claim 13, claim 13 recites limitations similar to claim 7 and is similarly rejected.  

Regarding claim 14, Nash discloses the system of claim 8 and further discloses wherein the data provided to the second computing device includes one or more of a hazard classification, a transportation classification, or a business logic classification (col 1 lines 7-14, col 3 lines 1-2: classification options, col 4 lines 1-9, col 5 lines 16-34, col 7 lines 1-7: provided to end user) .  

Regarding claim 15, claim 15 recites limitations similar to claim 8 and is similarly rejected. Further Nash discloses receiving data confirming the one or more classifications from the first computing device (Fig. 3 306, 309, 312, col 8 lines 17-19: obtain result of the manual review); and providing classification data related to the product to a second computing device (Fig. 1 109, col 4 lines 43-58: updated data are offered for sale for other users).

Regarding claim 16, claim 16 recites limitations similar to claim 9 and is similarly rejected.  

Regarding claim 17, claim 17 recites limitations similar to claim 11 and is similarly rejected.

Regarding claim 18, claim 18 recites limitations similar to claim 6 and is similarly rejected. Nash further discloses determining one or more classifications and a reliability value for each of the one or more classifications based on the product information within the one or more temporary tables (col 7 lines 30-34).  

Regarding claim 19, Nash discloses the system of claim 15, wherein the one or more classifications include: a hazard classification including a first reliability value; a transportation classification including a second reliability value; and a business logic classification including a third reliability value (col 3 lines 1-2: plural classifications including hazardous or non-hazardous, col 6 lines 56-67: ex. transport classifications, col 5 lines 16-34: each assigned different thresholds, col 7 lines 26-34).  

Regarding claim 20, Nash discloses the system of claim 19, wherein the processor is configured to: compare the first reliability value to a first threshold value; compare the second reliability value to a second threshold value; compare the third reliability value to a third threshold value; and wherein the first threshold, the second threshold, and the third threshold are different values (col 7 lines 26-46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chow et al.
US 20020002678 A1
Internet authentication technology
Lederer et al.
US 20020023109 A1
System and method for ensuring compliance with regulations
Frankland et al.
US 20020026339 A1
Integrated change management unit
Farmer et al.
US 20030004965 A1
Hazard communication system
Mallett et al.
US 20050119916 A1
Waste sensor for a disposable container
Hollingsworth et al.
US 20090139907 A1
Waste classification system and method
Paquet et al.
US 20120158620 A1
Human-assisted training of automated classifiers
Davis et al.
US 20130223673 A1
Methods and arrangements for identifying objects
Van Pelt et al.
US 20130231969 A1
Adaptive workflow definition of crowd sourced tasks and quality control mechanisms for multiple business applications
Naito et al.
US 20130236053 A1
Object identification system and method
Attenberg et al.
US 20130282630 A1
Task-agnostic integration of human and machine intelligence
Yoshinaga et al.
US 20150120363 A1
Product chemical profile system
Vendrig
US 20180181841 A1
Method, system and apparatus for providing access to videos
Bohn et al.
US 20180232822 A1
Waste analysis system and method
MacGregor et al.
US 20190172070 A1
System for creating safety data sheets
Romano et al.
US 20200034785 A1
Refuse contamination analysis
Naritake et al.
US 20200058001 A1
Product information preparation system
Lemelson
US 4675498 A
Apparatus and method for coding objects
Mallett et al.
US 7562025 B2
Waste sorting system with query function, and method thereof
Hubbell et al.
US 9067245 B2
Waste collection system
Bådholm et al.
US 9405992 B2
Method and system for identifying waste containers based on pattern
Weissgerber et al.
US 9501551 B1
Automatic item categorizer
Sharma et al.
US 10664722 B1
Image processing arrangements
Carr 
WO 2019099667 A1
Classification and generation of communication related materials for chemical products




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/               Primary Examiner, Art Unit 2179